Citation Nr: 0318941	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to January 
1972.  He died in March 1998.  The appellant is his surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for the cause 
of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The appellant subsequently 
perfected an appeal regarding both of those issues.  During 
that stage of the appeal, the RO issued a Statement of the 
Case (SOC) in April 1999.

In July 2001, the Board remanded this case to the RO for 
additional evidentiary development.  As will be explained in 
greater detail below, the requested development was 
subsequently completed, and, in March 2003, the RO issued a 
Supplemental Statement of the Case (SSOC) in which it 
continued to deny the appellant's claims.


FINDINGS OF FACT

1.  In March 1998, the veteran died.  An amendment to the 
certificate of death, which was completed by a coroner, lists 
the immediate cause of the veteran's death as thrombotic 
occlusion of the right coronary artery due to coronary 
arteriosclerosis and arteriosclerotic cardiovascular disease.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a fracture of the ring finger 
of the left hand, which was evaluated as 0 percent disabling, 
and for post-traumatic stress disorder, which was evaluated 
as 70 percent disabling.  The veteran had also been awarded a 
total disability rating based upon individual 
unemployability, effective October 27, 1994.

3.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by any disability which was incurred in or aggravated by 
service.

4.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may any disease involved in the veteran's death be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2002).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published new regulations, which were created for the purpose 
of implementing many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  However, the U.S. Court of 
Appeals for the Federal Circuit (CAFC) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct"). 

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC issued in April 1999, the SSOC issued in March 2003, and 
correspondence provided by the RO, the appellant has been 
given notice of the information and/or medical evidence 
necessary to substantiate her claim.  Likewise, she has also 
been given notice that VA has a duty to assist her in 
obtaining any evidence that may be relevant to this appeal.  

In particular, the Board notes an October 2001 letter in 
which the RO explained the appellant's and VA's 
responsibilities under the VCAA.  In the text of that letter, 
the RO also explained the type of evidence necessary to 
substantiate her claims for benefits.  In addition, the Board 
notes the March 2003 SSOC in which the RO set forth the 
provisions of 38 C.F.R. § 3.159, which explain the 
appellant's and VA's responsibilities under the VCAA.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents in record which provided VCAA 
notice); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As noted in the Introduction, this case was remanded by the 
Board in July 2001 for additional evidentiary development.  
Having reviewed the complete record, the Board now believes 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims folder, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In particular, the 
Board notes that an expert medical opinion was obtained in 
February 2003 in regard to her claim of entitlement to 
service connection for the cause of the veteran's death.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate her entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
CAVC has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  
Similarly, as no other obtainable evidence has been indicated 
by the appellant, further evidentiary development would serve 
no useful purpose.  For the same reasons, the Board concludes 
that any defect in meeting the technical requirements of the 
VCAA is nonprejudicial and harmless error. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Service connection for the cause of the veteran's death

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She essentially 
contends that the veteran's service-connected post-traumatic 
stress disorder (PTSD) contributed to the development of 
heart disease, which caused his death.

The record reflects that, in a September 1981 rating 
decision, service connection was awarded for the residuals of 
a fracture of the ring finger of the left hand, and a 
noncompensable disability rating was assigned.  Thereafter, 
in a July 1995 rating decision, the RO granted entitlement to 
service connection for PTSD.  The RO also assigned a 
temporary total disability rating, pursuant to 38 C.F.R. § 
4.29, based upon a period of hospitalization, effective from 
October 27, 1994, and a 50 percent disability evaluation for 
PTSD, effective from December 1, 1994.  The veteran 
subsequently expressed disagreement with the disability 
rating assigned in that decision.

In a June 1996 rating decision, the RO awarded a 70 percent 
schedular evaluation for the veteran's PTSD.  The RO also 
awarded a total (100 percent) disability rating based upon 
individual unemployability (TDIU) due to his PTSD, effective 
from October 27, 1994.  Thus, as a result of that decision, 
the veteran was awarded a 100 percent evaluation from the 
date of receipt of his original claim for service connection 
for PTSD.

In November 1998, the appellant filed a form application for 
DIC benefits.  In her application, she indicated that she was 
claiming that the veteran's service-connected PTSD had 
contributed to his death.  With her claim, the appellant 
submitted a copy of the veteran's death certificate, which 
showed that he died in March 1998, and that a conclusion as 
to the immediate cause of death was pending.  In a document 
entitled "Physician/Coroner's Amendment", which was signed 
in May 1998, the immediate cause of the veteran's death was 
listed as thrombotic occlusion of the right coronary artery 
due to coronary arteriosclerosis and arteriosclerotic 
cardiovascular disease.

In support of the appellant's claim, her accredited 
representative submitted a May 1996 statement from Dr. M., 
Assistant Clinical Professor of Psychiatry at a school of 
medicine, in which the physician reviewed medical literature 
in order to explore possible causal factors in the 
development of hypertension in war veterans.  The physician 
essentially concluded that psychological stress played an 
important role in the development of hypertension, and that 
the veteran's suffering from PTSD placed him at an increased 
risk for developing hypertension.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Having reviewed the complete record, the Board finds that the 
preponderance of the credible and probative evidence is 
against the appellant's claim.  In essence, the Board finds 
that a service-connected disability did not cause of 
contribute to the veteran's death.

With respect to the appellant's contention that the veteran's 
death was related to his service-connected PTSD, the Board 
has found the most probative evidence of record to be a 
February 2003 report from a VA cardiologist who reviewed the 
veteran's claims folder.  The physician considered the 
statement from Dr. M., which reportedly included summaries 
from twenty-one separate papers dealing with stressors in the 
development of hypertension as diverse as PTSD, panic 
disorders, and aversive environments.  However, the reviewing 
physician concluded that the statement from Dr. M. was 
"sadly lacking" in that none of the papers cited, or the 
main analysis itself, provided any proposed mechanism by 
which a stressful environment could cause hypertension or any 
cardiovascular disease.  It was noted that, instead, the 
authors engaged in speculation and provide such explanations 
as "Psychosocial stress may be the primary cause of 
hypertension."  The VA cardiologist, however, explained that 
the relationship between stress and hypertension need not be 
a causal relationship, and that the simple association of a 
medical condition or conditions with a certain group of 
individuals need not be found to reflect a causal role.  He 
indicated that, to date, there has been no data showing a 
causal relationship between stress and hypertension or 
cardiac events, and that the medical community is divided on 
the role played by psychological stress in the genesis of 
hypertension.  Furthermore, the VA physician concluded that, 
given that a blood pressure reading obtained just two years 
prior to his death, during a hospitalization from August 1995 
to April 1996, was entirely within normal limits, he could 
not imagine that the veteran had suddenly developed 
hypertension within the last two years of his life, which 
then contributed to the development of heart disease.  For 
these reasons, the VA physician determined that it is less 
than likely that the veteran's PTSD led to his death from 
cardiac disease.  

The VA physician also considered the potential effect of 
medications that the veteran was taking for depression and 
other symptoms of PTSD.  In particular, he noted that 
myocardial infarction and cardiac arrest had been shown in 
patients taking trazodone.  He concluded, however, that these 
effects had never been linked directly to trazodone use.  
Thus, the physician found that it is unlikely that treatment 
received for the veteran's PTSD contributed to his death from 
cardiac disease.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

Considering the applicable law and precedent, the Board 
believes the February 2003 report of the VA cardiologist's 
opinion to be the most probative evidence of record.  In 
essence, we find this opinion to be more probative than that 
of Dr. M. (who is not a specialist in cardiovascular 
diseases) because Dr. M.'s conclusions deal entirely with the 
question of whether a relationship exists between 
hypertension and emotional stress.  As explained by the VA 
physician, the veteran in this case had no history of 
hypertension prior to his death, and, as recently as his 
hospitalization from August 1995 to April 1996, blood 
pressure readings were normal.  The VA cardiologist fully 
discussed both Dr. M's opinion and the clinical record in the 
instant case.  Therefore, in light of the VA physician's 
report, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's service-
connected PTSD caused or contributed to his death.

The Board further notes that, at the time of the veteran's 
death, service connection was in effect for the residuals of 
a fracture of the ring finger of the left hand, which had 
been evaluated as noncompensably disabling.  There is no 
competent medical evidence of record suggesting that this 
disability was in any way related to the veteran's death, and 
the appellant has never contended that such is the case.  In 
fact, the evidence of record strongly suggests that it had 
nothing to do with the veteran's death, as the certificate of 
death clearly indicates that his death was found to be due to 
thrombotic occlusion of the right coronary artery due to 
coronary arteriosclerosis and arteriosclerotic cardiovascular 
disease.  Accordingly, the Board finds that the preponderance 
of the evidence is against finding that the veteran's death 
was related to his service-connected residuals of a fracture 
of the ring finger of the left hand.

With respect to the issue of whether the disabilities listed 
on the veteran's certificate of death developed as a result 
of military service, the Board notes that his service medical 
records are negative for any complaints, manifestations, or 
treatment for cardiovascular problems, including heart 
problems and hypertension.  Most significantly, physical 
examination during service specifically revealed the 
veteran's heart and blood pressure to be normal.  There are 
no post-service medical records revealing complaints or 
treatment for such problems until the veteran's death in 
March 1998, which occurred approximately twenty-six years 
following his separation from service.  There is also no 
competent medical evidence demonstrating that these disorders 
were related to the veteran's military service.  In light of 
this record, the Board concludes that the preponderance of 
the evidence is against finding that the veteran's 
cardiovascular problems were either incurred in or aggravated 
by his military service.

In closing, the Board wishes to express its deepest sympathy 
for the appellant's loss of her husband, who served honorably 
during the Vietnam War, and also our appreciation of her 
obvious sincerity in pursuing this claim.  We have considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (old and new versions) 
and 38 C.F.R. § 3.102, but the Board does not find the 
evidence is in approximate balance so as to warrant its 
application.  The preponderance of the evidence of record 
establishes that the cause of the veteran's death was not 
related to military service, either directly or proximately.  
Accordingly, the claim for service connection for the cause 
of the veteran's death must be denied.

III.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to DIC in the same manner as if the veteran's 
death were service-connected, if the veteran was in actual 
receipt of (or but for military retired pay would have been 
receiving) compensation at a total disability rating for 10 
consecutive years preceding death; or if the veteran was 
continuously rated totally disabled for a period of 5 years 
from the date of discharge or other release from active duty 
to the date of his death; or if the veteran would have been 
entitled to receive such compensation but for clear and 
unmistakable error (CUE) in previous final RO decisions and 
certain previous final Board decisions.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

For several years, there was a legal controversy over the 
interpretation and applicability of section 1318.  In Wingo 
v. West, 11 Vet. App. 307 (1998), the Court of Appeals for 
Veterans Claims interpreted 38 CFR § 3.22(a) as permitting a 
DIC award in a case where the veteran in a claim had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period before he died.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if the veteran had 
applied for compensation during his or her lifetime. 

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section 1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.  As no claim of CUE has been raised in the 
present appeal, the only route to entitlement for the 
appellant would be to establish that the veteran was, in 
fact, rated as 100 percent disabled for a requisite period of 
time before he died.

In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the Court of Appeals for the Federal 
Circuit in its decision in National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001).  Subsequently, the CAVC revised the stay 
order and directed VA to process all claims for DIC under 
section 1318, including "hypothetical entitlement" claims, 
except for those in which a survivor seeks to reopen a claim 
on the grounds of new and material evidence, pending further 
rulemaking proceedings.  National Organization of Veterans' 
Advocates v. Secretary of Veterans Affairs, 314 F.3d 1373 
(Fed. Cir. 2003).  See Chairman's Memorandum No. 01-03-09 
(April 8, 2003).  Since the temporary stay has been lifted 
with regard to this issue as presented in the present appeal, 
the Board will proceed with consideration of the appellant's 
claim for entitlement to DIC under 38 U.S.C.A. § 1318.

We are aware that, under Karnas v. Derwinski, supra, where 
pertinent law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress has provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary has done so.  In light of the foregoing, as the 
appellant's claim was filed prior to the January 2000 change 
in section 3.22, the more favorable version to the appellant 
must apply.  However, considering that the decedent had not 
been in receipt of, or entitled to receive, a total 
disability evaluation for 10 years or more, the application 
of either version of 38 C.F.R. § 3.22(a) would result in the 
same outcome, and the Board finds that the appellant is not 
be prejudiced by the Board's proceeding to final appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the veteran was rated as totally disabled due 
to his service-connected PTSD at the time of his death.  
However, this rating had been in effect only since October 
27, 1994.  Thus, the veteran was not in actual receipt of 
compensation at a total disability rating for 10 consecutive 
years prior to his death, as is required to be entitled to 
DIC under 38 U.S.C.A. § 1318.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received in May 1999, the appellant noted that the veteran's 
100 percent evaluation had been effective as of October 27, 
1994.  She asserted that the effective date of his evaluation 
was therefore only 18 months short of what she characterized 
as the "5 year limit" necessary to warrant DIC.  However, 
the appellant appears to have confused the
5-year period that applies in circumstances when a veteran 
was evaluated as totally disabled for 5 years following 
discharge from service, with the 10-year period that applies 
for all other veterans evaluated as 100 percent disabled.  In 
this case, the veteran's total disability evaluation was 
given an effective date of October 27, 1994, which is the 
date on which he filed his original claim for service 
connection for PTSD.  Because this claim was not filed until 
approximately twenty-two years after his separation from 
service, the Board notes that he would have to have been 
evaluated as totally disabled due to PTSD for 10 years, 
rather than 5 years, in order for the appellant to be 
eligible for DIC.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

In this case, the appellant appears to be raising what 
amounts to a theory of relief couched in equity.  In her VA 
Form 9, the appellant argues that she has been forced to live 
on a very meager income since her husband's death, and that 
it has been difficult to provide for their children.  While 
the Board is very sympathetic to the appellant's claim, we 
are without authority to grant benefits on an equitable 
basis. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Court has recognized that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 433 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

The Board further notes that the appellant has not raised any 
argument based upon clear and unmistakable error in a prior 
RO decision.  She has never claimed that the veteran's 
service-connected residuals of a fracture of the ring finger 
of the left hand ever warranted a compensable evaluation.  
She has also not claimed that CUE was committed in any rating 
decision pertaining to his service-connected PTSD.  In fact, 
even if she had raised such a claim, as discussed above, the 
veteran had already been awarded a total disability rating 
due to his PTSD from October 27, 1994, which is the date on 
which he filed his initial claim for service connection for 
that disability.  Thus, a finding of CUE in any of the rating 
decisions issued in regard to that disability could not 
result in a higher disability rating, nor could it result in 
the assignment of an effective date prior to October 27, 
1994, for his 100 percent evaluation.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against granting entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  The benefit sought on appeal must 
accordingly be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

